                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               October 24, 2019
                        UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §   MAG. JUDGE NO. 2:19-MJ-4013-1
                                            §
JOSE GUADALUPE RODRIGUEZ JR.                §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the defendant pending trial in this

case:

        (1)   There is probable cause to believe the defendant committed an offense for

which a maximum term of imprisonment of ten years or more is prescribed in 21 U.S.C.

§ 841(b)(1)(A); and

        (2)   The defendant has not rebutted the presumption that no condition or

combination of conditions will reasonably assure the appearance of the defendant as

required and the safety of the community.

        The evidence against the defendant meets the probable cause standard.           The

defendant’s personal information has not been verified. The defendant has not presented

a suitable release plan. The defendant is currently on probation for a felony offense.

Further, he was on bond at the time of the commission of the instant offense for two

separate misdemeanor offenses. The defendant is a poor candidate for bond. However,

as stated on the record, defense counsel may move to reopen the detention hearing if she

1/2
can adequately address and resolve each of the reasons why defendant appears to be a

poor candidate for bond. The findings and conclusions contained in the Pretrial Services

Report are adopted.

       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED this 24th day of October 2019.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
